                                                                Case 2:20-cv-01480-APG-BNW Document 15
                                                                                                    14 Filed 09/03/20
                                                                                                             08/31/20 Page 1 of 2
                                                                                                                                3



                                                      1 Ryan Gile, Esq.
                                                        rg@gilelawgroup.com
                                                      2 Nevada Bar No. 8807
                                                        GILE LAW GROUP LTD.
                                                      3 1180 N. Town Center Drive, Suite 100
                                                        Las Vegas, NV 89144
                                                      4 Tel. (702) 703-7288

                                                      5 Attorney for Defendant Sky Enterprises, Inc.
                                                        dba Laura Davidson Furniture; and David Krosky a/k/a/Dave McBride
                                                      6
                                                                                   UNITED STATES DISTRICT COURT
                                                      7
                                                                                          DISTRICT OF NEVADA
                                                      8
                                                         HERMAN MILLER, INC.,                        ) Case No.: 2:20-cv-01480-APG-BNW
                                                      9                                              )
                                                                               Plaintiff,            )
                                                     10                                              ) STIPULATION AND ORDER FOR
                                                                v.                                   ) EXTENSION OF TIME TO ANSWER
                                                     11                                              ) OR OTHERWISE RESPOND TO THE
                                                         SKY ENTERPRISES, INC. dba LAURA )
                                                     12 DAVIDSON FURNITURE; and DAVID ) COMPLAINT
                 1180 N. Town Center Dr. Suite 100




                                                         KROSKY a/k/a DAVE MCBRIDE,                  )
                                                     13                                              ) (First Request)
Gile Law Group
                       Las Vegas, NV 89144




                                                                               Defendants.           )
                                                     14                                              )
                                                     15          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, Plaintiff, by
                                                     16 and through its counsel of record, and Defendants, by and through their counsel of record, hereby

                                                     17 agree and stipulate for a three-week extension of time for all Defendants to file and serve their

                                                     18 answers or other responses to the Complaint (ECF No. 1). Defendants were served on August 12,

                                                     19 2020, and so the current response deadline is September 2, 2020. The parties agree that all

                                                     20 Defendants shall have up to and including September 23, 2020 to answer or otherwise respond to

                                                     21 the Complaint (ECF No. 1). This is the first request by the parties for such an extension.

                                                     22          Good cause for this request exists because counsel for Plaintiff and Defendants have just
                                                     23 recently initiated good faith settlement discussions in order to try and resolve this matter and

                                                     24 require the additional time to continue such settlement efforts and discuss in greater detail the

                                                     25 possible terms and conditions of a settlement. Accordingly, this Stipulation is made for good cause

                                                     26 and not for purposes of delay.

                                                     27 / / /

                                                     28
                                                          GLG-30217                                      1
                                                                Case 2:20-cv-01480-APG-BNW Document 15
                                                                                                    14 Filed 09/03/20
                                                                                                             08/31/20 Page 2 of 2
                                                                                                                                3



                                                      1          For the foregoing reasons, the parties hereby stipulate and to extend the deadline for the

                                                      2 Defendants to answer or otherwise respond to the Complaint from September 2, 2020, to

                                                      3 September 23, 2020.

                                                      4

                                                      5 DATED: August 31, 2020

                                                      6 IT IS SO AGREED AND STIPULATED:

                                                      7    SANTORO WHITMIRE                                   GILE LAW GROUP LTD.

                                                      8    /s/ Nicholas J. Santoro                .           /s/ Ryan Gile                     .
                                                           Nicholas J. Santoro, Esq. (NBN 532)                Ryan Gile, Esq. (NBN 8807)
                                                      9
                                                           Jason D. Smith, Esq. (NBN 9691)                    1180 N. Town Center Drive, Suite 100
                                                     10    10100 W. Charleston Blvd., Suite 250               Las Vegas, NV 89144
                                                           Las Vegas, Nevada 89135                            Tel. (702) 703-7288
                                                     11    Tel.: (702) 948-8771 / Fax: (702) 948-8773         rg@gilelawgroup.com
                                                           nsantoro@santoronevada.com
                                                     12    jsmith@santoronevada.com                           Attorney for Defendant Sky Enterprises, Inc.
                 1180 N. Town Center Dr. Suite 100




                                                                                                              dba Laura Davidson Furniture; and David
                                                     13
Gile Law Group
                       Las Vegas, NV 89144




                                                           Jonathan E. Moskin (Admitted PHV)                  Krosky a/k/a/Dave McBride
                                                     14    FOLEY & LARDNER LLP
                                                           90 Park Avenue
                                                     15    New York, NY 10016
                                                           Tel.: (212) 682-7474
                                                     16    jmoskin@foley.com
                                                     17
                                                           Jean-Paul Ciardullo (PHV forthcoming)
                                                     18    FOLEY & LARDNER LLP
                                                           555 S. Flower St., Suite 3300
                                                     19    Los Angeles, CA 90071
                                                           Tel.: (213) 972-4500
                                                     20    jciardullo@foley.com
                                                     21
                                                           Attorneys for Plaintiff HERMAN MILLER,
                                                     22    INC.

                                                     23
                                                                                                        IT IS SO ORDERED:
                                                     24

                                                     25
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                     26
                                                                                                        DATED: September 3, 2020
                                                     27

                                                     28
                                                          GLG-30217                                       2
